                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

ALABAMA STATE CONFERENCE                   )
OF THE NATIONAL ASSOCIATION                )
FOR THE ADVANCEMENT OF                     )
COLORED PEOPLE, SHERMAN                    )
NORFLEET, CLARENCE                         )
MUHAMMAD, CURTIS TRAVIS,                   )
and JOHN HARRIS,                           )
                                           )
                   Plaintiffs,             )
                                           )
        v.                                 )       CASE NO. 2:16-CV-731-WKW
                                           )
STATE OF ALABAMA and JOHN H.               )
MERRILL, in his official capacity as       )
Alabama Secretary of State,                )
                                           )
                   Defendants.             )

                                 FINAL JUDGMENT

      In accordance with the prior proceedings, opinions, and orders of the court, it

is the ORDER, JUDGMENT, and DECREE of the court that judgment is entered in

favor of Defendants — the State of Alabama and John H. Merrill, in his official

capacity as Alabama Secretary of State — and against Plaintiffs — the Alabama

State Conference of the National Association for the Advancement of Colored

People, Sherman Norfleet, Clarence Muhammad, Curtis Travis, and John Harris.
     The Clerk of the Court is DIRECTED to enter this document on the civil

docket as a final judgment pursuant to Rule 58 of the Federal Rules of Civil

Procedure.

     DONE this 5th day of February, 2020.

                                               /s/ W. Keith Watkins
                                         UNITED STATES DISTRICT JUDGE




                                     2
